DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 6, 9, 12, 15 and 18 (Cancelled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Princen in view of in view of Jin et al (US 2017/0263251) and Un et al (US 2016/0163332).
Claims 1, 7 and 13, Prince, via figs. 4C and 4D, teaches a device, a non-transitory computer readable storage medium and computer-implemented fitness guidance method, comprising: 
a)	collecting, by one or more computing devices, a face image of a user in real time in response to detecting a sport event of the user; (Princen: Fig. 4C, step 401. The data processor 102 communicating with the camera unit 101 receives the captured images therefrom, performs real-time analysis of the images to obtain one or more current vital signs (e.g. a heart rate or a body temperature) and physical activity information (e.g., information indicating whether the user is running, walking or resting) of the user, [0039]; using a fitness equipment 120, such as treadmill of fig. 1);
b)	performing, by the one or more computing devices, recognition on the face image; (Princen: Fig. 4C, step 402 and [0039]);
c)	determining, by the one or more computing devices, a current sport state of the user based on a face recognition result;  (Princen:  Fig. 4C, steps 403 and 408… The tracking module 201 uses a face recognition technique based on the captured image regions and data stored in the user database 202 to recognize the known users. …When there is a match of user ID with the user, the profile of the user corresponding to the identity of the user is obtained from the tracking module for subsequent exercise guidance processing, [0051]); The data processor 102 communicating with the camera unit 101 receives the captured images therefrom, performs real-time analysis of the images to obtain one or more current vital signs (e.g. a heart rate or a body temperature) and physical activity information (e.g., information indicating whether the user is running, walking or resting) [0048]; Also [0035, 0036] wherein the guidance is personalized per the user and generated in the data processor in accordance with a profile of the user and a plurality of attributes about the user derived from the captured images);
(Princen: Fig. 4C, step 403. The tracking module 201 uses a face recognition technique based on the captured image regions and data stored in the user database 202 to recognize the known users…When there is a match of user ID with the user, the profile of the user corresponding to the identity of the user is obtained from the tracking module for subsequent exercise guidance processing, [0051]… Also [0037, 0045]);
e)	storing, by the one or more computing devices, detected sport data of the user; (Princen: Fig. 4C, steps 403 and 408… The tracking module 201 uses a face recognition technique based on the captured image regions and data stored in the user database 202 to recognize the known users… When there is a match of user ID with the user, the profile of the user corresponding to the identity of the user is obtained from the tracking module for subsequent exercise guidance processing, [0051]; Also [0037, 0045]);
f)	establishing, by the one or more computing devices, a corresponding between the detected sport data and an identity verification result; (Princen: Fig. 4C, steps 409 and 410… and [0055-0056].  Furthermore to generate “coaching guidance that is sent to the corresponding processing unit for display to the user. In one embodiment, the coaching parameters refer to all physiological and biomechanical data derived from the profile, exercise responses and fitness level associated with a user while he is doing an exercise with the system, [0037, 0045]); and
(Princen:  physical activity information (e.g., information indicating whether the user is running, walking or resting) of the user, and generates in real-time a personal fitness training guidance message (e.g., prompting the user to increase his speed of movement), [0048] When a user is detected, the system or the console is caused to prompt the user with a welcome message at 303. The welcome message includes a call-to-action message that asks the user if they wish to use the exercise guidance system, [0039]; such as treadmill system, [0035] and fig. 1).
The amendment filed 12/20/20 introduces:
h)	collecting, by the one or more computing devices, a speech of the user in real time; 
i)	performing, by the one or more computing devices, recognition on the speech to obtain a speech recognition result; 
k)	sending, by the one or more computing devices, the speech recognition result to Internet or related applications; and
PA TENT l)	Atty. Docket No. 604965providing, by the one or more computing devices, information related to a speech recognition result from the Internet or related applications, wherein the information comprises at least one of weather, news and video.

Princen does not teach i).   Jin: Fig. 1, 102 - Perform user attribute recognition on the speech data; OR step 103 - Perform content recognition on the speech data to obtain a content recognition result of the speech data);…. Un: Fig. 2, 220: speech recognition is performed on output 210a. In an exemplary embodiment, speech recognition 220 translates speech such as present in output 210a into text, [0025].
Princen does not teach k).  Jin teaches enabling the speech application module in FIG. 3 to precisely perform an operation that matches a user intent, the user attribute recognition module in FIG. 3 further determines vocabulary content corresponding to the final user attribute recognition result and directly transmits the vocabulary content to the speech application module, [0121] --- Un, Fig. 2, 220); and 
Princen does not teach l).  Un teaches  [0027-0029] At block 240, a dialog engine generates a suitable response to the speech as determined from output 230a. For example, if language understanding 230 determines that the user speech input corresponds to a query regarding the weather for a particular geography, then dialog engine 240 may obtain and assemble the requisite weather information from sources, e.g., a weather forecast service or database. OR Un: Fig.2, 270: [0035-0038]: if dialog engine 240 specifies that semantic content 240a corresponds to information that a certain baseball team has won the World Series”.

Claim 2, 8 and 14. The method according to claim 1, wherein, performing recognition on the face image comprises: performing facial expression recognition on the face image. (Princen: The user detection or recognition can be implemented using face detection from facial images (when the camera is focused on the facial part of the user), [0048] and Fig. 4B),2PA TENT wherein the sport state comprises 
sport normality,(Princen: These heart rate zones are important in the exercise guidance to ensure that the user is working at the correct intensity to make improvements according to their goals, [0055, 0063]),  sport abnormality or excessive abnormality, and 
“determining, by the one or more computing devices, the current sport state of the user based on the face recognition result (Princen: The user detection or recognition can be implemented using face detection from facial images (when the camera is focused on the facial part of the user). Detecting a human face within a certain defined region in the field of view of the camera unit can be used as an indication that a user is ready to use the exercise equipment. [0048]) comprises:
 determining the current sport state of the user based on a model that is trained by taking face recognition results of known sport states as samples in advance. (Princen: In one embodiment, with the profile of the user, the past workout history and general population data sets, the coaching module is designed to predict that the user can reach the fat burning zone if the user increases the treadmill speed by 0.5 mph. Then, the local data processor 102 generates a personal fitness training guidance message to instruct the user to increase the speed by 0.5 mph so that the heart rate can reach the desired fat burning intensity zone, [0063]).
Claims 4, 10 and 16. The method according to claim 1, wherein, providing the prompt for advising the user based on the current sport state, comprises: providing the prompt for advising the user based on the current sport state and in conjunction with prestored historical sport data of the user and/or attribute information of the user. (Princen: generate some statistics data on historic user workout data from multiple users and previously known population data sets, index user profiles through facial and physical features,[0016-0017]; generates in real-time a personal fitness training guidance message (e.g., prompting the user to increase his speed of movement) for the user on the basis of the current vital signs, the physical activity information and a workout program the user is doing, [0039];  These images are used to determine measures of physical attributes of the user such as weight and height. The physical attribute refers to the appearance characteristics or biological characteristics of the users including body shape, body movement, age, weight, and gender, [0053]).
(Princen: prompting the user to increase his speed of movement, [0039]). 

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651